


117 HRES 64 IH: Recognizing that it is the duty of the Federal Government to develop and implement a Roadmap to Freedom in order to overhaul the outdated immigration system in the United States that has gone without significant reform for decades, and to relieve the great human impact an unjust system bears on communities around the country.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 64
IN THE HOUSE OF REPRESENTATIVES

January 28, 2021
Ms. Jayapal (for herself, Mr. García of Illinois, Ms. Escobar, Ms. Ocasio-Cortez, Ms. Chu, Ms. Clarke of New York, Mr. Blumenauer, Ms. Bush, Mr. Carson, Mr. Cicilline, Mr. Danny K. Davis of Illinois, Mr. Espaillat, Ms. Garcia of Texas, Mr. Gomez, Mr. Grijalva, Mr. Hastings, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Jones, Mr. Khanna, Ms. Lee of California, Mr. McGovern, Ms. Meng, Ms. Moore of Wisconsin, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Ms. Pingree, Mr. Pocan, Ms. Pressley, Ms. Schakowsky, Mr. Smith of Washington, Mr. Takano, Ms. Tlaib, Mr. Torres of New York, Mr. Vargas, Ms. Velázquez, and Mrs. Watson Coleman) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Recognizing that it is the duty of the Federal Government to develop and implement a Roadmap to Freedom in order to overhaul the outdated immigration system in the United States that has gone without significant reform for decades, and to relieve the great human impact an unjust system bears on communities around the country.


Whereas our strength as a country has always been greater when we welcome newcomers; Whereas today the United States is an economic and innovation powerhouse due to the labor and lands of Indigenous peoples to which the United States has continuing trust and treaty responsibilities, the labor of enslaved people and their descendants, and generations of immigrants from every corner of the globe;
Whereas immigrants and their families are a vital part of every community across the country; Whereas creating a fair immigration process that upholds our values and honors the courage and tenacity of people who have moved to pursue a better life, upholds our foundational commitment to liberty and justice for all;
Whereas the majority of Americans support modernizing our Nation’s immigration laws and keeping families together; Whereas the United States is home to an estimated 10.5 million undocumented immigrants and stateless individuals, approximately 16 million people living in mixed-status families, and at least 5.1 million children with an undocumented parent;
Whereas an estimated 19.8 million people who have immigrated to the United States support American families by providing health care, food, and other essential services during the COVID–19 pandemic, yet many—including mixed-status families—are excluded from almost all Federal pandemic relief, including access to testing, treatment, and food and financial assistance; Whereas these 19.8 million people are projected to continue playing a critical role in American life and work, and need a safe and fair immigration process;
Whereas creating a fair and humane immigration system will help level the playing field for all working people and ensure that employers cannot take advantage of an outdated system to undermine worker voice and protections; Whereas people, businesses, and communities suffer due to an immigration system that is plagued by backlogs, processing delays, and overly complex policies that are inefficient, harmful, and widen the existing inequities in the system;
Whereas immigrants—regardless of status—contribute billions every year in taxes, yet many have virtually no access to safety net programs that are vital to ensuring that all communities thrive; Whereas all of us are harmed when our outdated and biased immigration system does not respond to the needs of the United States;
Whereas today’s main immigration enforcement agency, the Department of Homeland Security (DHS) was formed after the September 11, 2001, attacks and reshaped immigration as a national security issue, and minimized immigration as an issue of humanitarian protection, family unity, and economic necessity—the effects of which have permeated immigration policies at all levels over the last nearly 20 years; Whereas the Trump Administration’s DHS has deployed agents and surveillance technology to suppress the constitutionally protected First Amendment rights of citizens and noncitizens alike across the country; 
Whereas our outdated immigration laws and rampant immigration enforcement has disproportionately impacted low-income people, people of color, and Black, Latinx, Muslim and Arab, Asian and Pacific Islander immigrants, immigrants from Indigenous communities and their families, and borderland communities and these people have suffered gravely under policies that prioritize detention and deportation as a means of deterrence, including— (1)the separation of hundreds of thousands of families resulting from implementation of the Trump administration’s “Zero Tolerance” policy in addition to deporting tens of thousands of parents away from U.S. citizen children annually, and families separated by lengthy processing backlogs and bans on people from Muslim-majority and African countries who have loved ones and family members in the United States;
(2)over a million recipients of either Deferred Action for Childhood Arrivals (DACA) or Temporary Protected Status (TPS) who have had their status taken away, bans on people from Muslim-majority and African countries, and the decimation of the asylum and refugee resettlement systems; (3)deplorable conditions in the custody of Customs and Border Protection and Immigration and Customs Enforcement, including prolonged detention, rampant use of solitary confinement, crowded cells, rotten food, physical abuse, sexual abuse, medical abuse, and forced medical procedures of detained women, including some resulting in sterilization; and
(4)dozens of preventable deaths in the custody of Immigration and Customs Enforcement and Customs and Border Protection, including deaths of children, due to medical neglect and suicide; Whereas Black immigrants excel in all sectors of society, yet are disproportionately targeted by incarceration and deportation in which they experience abuse, longer periods of detention, and make up more than 20 percent of those facing deportation, despite making up approximately seven percent of the noncitizen population;
Whereas Muslim immigrants contribute greatly to their communities, yet have been disparately subjected to bans, visa denials and denaturalization efforts based on their religion and national origin, and the targets of racial and religious profiling, discrimination, bigotry, and hate crimes; Whereas Asian immigrants are the fastest growing immigrant population yet are harmed by lengthy backlogs that keep families apart and prevent them from becoming U.S. citizens, and Southeast Asian immigrants are the largest refugee community in the United States, yet are three times more likely to be deported based on an old criminal conviction;
Whereas indigenous immigrants have come to the United States fleeing persecution in great numbers in recent years yet have been subject to prolonged detention and forcibly returned to the countries they fled due to language barriers and a lack of adequate interpretation in their native languages; Whereas Latinx immigrants represent the largest immigrant community in the United States yet are frequently scapegoated, criminalized, and racially profiled leading to discrimination, hate crimes, and targeting for detention and deportation due to collaboration between local law enforcement and Federal immigration authorities;
Whereas migration can increase a woman’s access to education, economic independence, and autonomy, yet migrant women’s work is not valued in the immigration system and women are at a greater risk of exploitation, trafficking, and abuse; Whereas the Federal Government unnecessarily spends $8.43 million per day on immigrant detention at an average daily cost of $208 per detained immigrant, when those same people should be able to pursue their immigration case in communities, and cost-effective humane community-based case management programs exist when needed;
Whereas the main drivers of the global displacement of people include violence, food insecurity, extreme poverty, mass wealth inequality, the effects of climate change, endemic corruption, unfair judicial systems, harm done by multi-national corporations and mass consumption of resources, and U.S. foreign policy and military intervention leading to decades of destabilization; Whereas our post-World War II commitment to provide access to protection to people seeking safety in the United States has been almost completely dismantled under the Trump Administration;
Whereas the politicization of the Immigration Court system has interfered with the efficient and fair operations of the Immigration Courts and resulted in due process violations; Whereas immigrant survivors of domestic violence, sexual assault, and human and labor trafficking are vulnerable to ongoing abuse and exploitation for extended periods of time while their harm-doers are able to leverage the immigration system as a tool of fear, exploitation, and profit making;
Whereas the COVID–19 pandemic deepened the injustices of the immigration system resulting in a tremendous spread of COVID–19 in detention, deaths of multiple persons in detention due to COVID–19, and mass expulsions of unaccompanied children and asylum seekers at the border; and Whereas a fair and equitable immigration process that centers on family unity and humanitarian protection, and that works for all, is necessary to eliminate these systemic injustices: Now, therefore, be it

That it is the sense of the House of Representatives that— (1)it is the duty of the Federal Government to develop and implement a Roadmap to Freedom by—
(A)promoting full citizenship by creating an equitable roadmap that fosters and nurtures full citizenship, and investing in resources to clear the backlogged citizenship process; (B)protecting and strengthening a fair process centered on family unity by—
(i)eliminating barriers to family reunification; (ii)preserving and strengthening family based immigration;
(iii)creating a just and accessible process for eligible individuals who are deported, detained, or in sanctuary to reunite with their families and communities, and return home in the United States; (C)promoting and preserving diversity by encouraging immigration from underrepresented countries; establishing opportunities for individuals who otherwise would not have an opportunity to migrate through existing family, humanitarian, or employment-based channels; and fostering new connections, unique perspectives, and diversity within the United States through upholding and enhancing the diversity visa program;
(D)establishing a just, humane system to uphold U.S. immigration laws by— (i)ensuring fairness and disentangling the criminal and deportation systems such that the enforcement of immigration laws will not rely upon detention and deportation by—
(I)creating scalable civil consequences to immigration violations; (II)repealing harmful provisions of the Illegal Immigration Reform and Immigrant Responsibility Act (IIRIRA) and the Antiterrorism and Effective Death Penalty Act (AEDPA);
(III)decriminalizing the acts of migration and seeking asylum; (IV)ending the 287(g) program and other programs that enable local law enforcement to enforce immigration laws or require or incentivize cooperation and support for Federal immigration enforcement; and
(V)ending the disproportionate immigration penalties that flow from involvement in the criminal legal system, in particular on immigrants of color; (ii)ensuring that no person is removed, expelled, or denied admission without guaranteed and meaningful access to legal defense;
(iii)mandating that all enforcement actions must comply with the Fourth Amendment, basic principles of fairness and due process, uphold civil rights and civil liberties, and include robust privacy protections; (iv)respecting the safety and security of all people during encounters with law enforcement by upholding the longstanding division between State and local law enforcement and Federal immigration enforcement and enacting policies to build trust and eliminate racial and religious profiling by all Federal, State and local law enforcement agencies in the United States;
(v)protecting the safety of immigrant communities by prohibiting immigration enforcement at sensitive locations including health care facilities; schools and school bus stops; places that provide assistance to people such as children, pregnant women, and survivors of abuse; places that provide disaster or emergency services; places of worship; courthouses; probation offices; lawyers’ offices; and public assistance offices; and (vi)initiating an individualized review process to ensure that these changes are implemented retroactively;
(E)embracing a presumption of liberty for all immigrants by— (i)ending the detention of families, children, and other vulnerable populations, mandatory detention, and the use of detention for migration processing;
(ii)upholding dignity by eliminating the profit motive to detain people by ending the use of private, for-profit detention facilities and State and local jails and prisons; (iii)investing in effective community-based and community-supported case management programs operated by credible non-profits that support immigrants who need it based on a presumption that asylum seekers and immigrants going through immigration court proceedings are free to live in their homes or communities, and save taxpayers’ dollars and protect human rights; and
(iv)ensuring robust protections and standards for the safety and well-being of children, including while in immigration custody; (F)ensuring Federal immigration agencies are fair and accountable by—
(i)establishing U.S. Citizenship and Immigration Service (USCIS) as a customer-service oriented agency that is properly resourced to promote immigrant and refugee integration by reviewing all applications and benefits in an expeditious, fair, and responsive manner; protecting immigrants’ rights and data privacy; and maintaining affordable application fees; (ii)creating an Office of Migrant Protection that is tasked with collecting data, establishing best practices, and promoting policies that benefit the immigrant community in the United States;
(iii)establishing an independent Immigration Court system that promotes fairness and independence and ensures Immigration Judges and appellate courts are free from political influence and have the power to exercise discretion, including granting relief where equities demand it; and (iv)ensuring robust and independent oversight of immigration agencies including a meaningful complaint process that engages impacted communities and stakeholders;
(G)establishing a humane and effective border policy that protects the safety of all communities and invests in the rights and livelihoods of borderland communities by— (i)partnering with borderland communities in decisionmaking about the border;
(ii)facilitating safe, dignified, and efficient trans-border travel, trade, and exchange that strengthens community and economic ties and well-being; (iii)honoring the rights of people living in the borderlands including by reversing the flow of money into harmful border walls, barriers, and “virtual walls” that perpetuate militarization of the border and use invasive technology that violate individuals’ civil rights and civil liberties and investing in modernizing ports of entry, economic development, education, and social services;
(iv)ensuring fair, effective, timely, and humane processing of all persons seeking entry at the borders and ensuring civil rights and civil liberties protections, including by ensuring that these protections apply fully everywhere within the United States, including at and near the border; (v)establishing welcoming centers at the border to ensure that people seeking safety are processed in a way that upholds American values;
(vi)protecting the right of borderland communities to move without unconstitutional searches and seizures by ending checkpoints in the interior of the United States; (vii)engaging in evidence-based strategic planning to better allocate border authorities and resources and uphold human rights including rejecting spending on military installments, physical barriers, or unnecessary personnel, and rescinding the authorities that were used to waive legal requirements for border construction; and
(viii)addressing the damages and providing reparations for landowners, communities, and public, private, and tribal lands harmed by border wall construction, border militarization, and border authorities; (H)affirming protections for immigrant survivors of violence by ensuring prompt access to survivor protections afforded under the Violence Against Women Act (VAWA), the Trafficking Victims Protection Act (TVPA), through the asylum system, and for Special Immigrant Juveniles seeking safety, by—
(i)preventing the detention and deportation of survivors seeking legal protections; (ii)ensuring fair, just, and expedited processing of VAWA, TVPA and other victim related cases and corresponding employment authorization; and
(iii)protecting survivors from abuser manipulation of the immigration system as a tool of retaliation by strengthening accountability to confidentiality protections afforded immigrant survivors; (I)recognizing the value of all work by modernizing the rules that govern our workforce immigration needs including by—
(i)ensuring that all people who are recruited to meet verifiable labor market needs are able to change employers, bring and live with their families, and earn a roadmap to citizenship; (ii)protecting all working people by ensuring immigrants have work authorization, safe working conditions, and strong labor protections, including safeguards against employer retaliation and equal remedies when their rights are violated; and
(iii)redirecting budgets and priorities for worksite immigration enforcement and instead empowering labor and employment agencies to prosecute workplace violations that endanger all working people—whether immigrant or native born—and that perpetuate discrimination, exploitation, and substandard working conditions; (J)promoting healthy communities by ensuring immigrants’ access to health care and housing, and eliminating barriers that deter immigrant communities from accessing crucial public services for which they are eligible;
(K)promoting social, civic, and economic integration by establishing a National Office of Immigrant Affairs, promoting citizenship for those who are eligible, and investing in English language learning programs and workforce development training; (L)modernizing and strengthening humanitarian pathways to the United States to recognize fundamental human rights to safety and dignity, and reflect the changing socio political, economic, and environmental causes driving humanitarian crises, including by—
(i)fully supporting refugee resettlement; (ii)ensuring meaningful and broad access to asylum and other humanitarian protections;
(iii)recommitting to U.S. obligations to protect and support people seeking asylum in the United States throughout the duration of their pending asylum claims; and (iv)acknowledging the global trends that lead people to seek safety and ensuring people fleeing both state and non-state violence are able to access protection;
(M)engaging regional allies and investing in countries vulnerable to the impacts of economic, climate, trade, social, and security factors driving migration including investment in rural development, employment, free and fair elections, gender equity, labor protections, access to health care, and education programs that expand opportunity and economic security, food security, and other targeted credit and financing programs to provide debt relief and stimulate stability and growth that is inclusive of vulnerable populations; and (N)acknowledging the harms of past policies on individuals, families, and communities by engaging in a truth and reconciliation process to provide justice to those who have suffered under an inequitable and inhumane system for decades; and
(2)the Roadmap to Freedom must be developed in transparent and inclusive consultation, collaboration, and partnership with frontline communities, community-based organizations, human rights organizations, labor unions, immigrant worker collectives, academia, and business stakeholders.  